Exhibit 10.1

FIRM COMMITMENT AGREEMENT

This Firm Commitment Agreement (this "Agreement"), dated as of ●, 2009 is
entered into by and among AbitibiBowater Inc., a corporation under the laws of
Delaware ("ABH"), Abitibi-Consolidated Inc., a corporation under the laws of
Canada ("ACI"); Abitibi-Consolidated Company of Canada, a company under the laws
of Quebec ("ACCC" and, together with ACI, the "Companies") and the other
signatory hereto (whether individually or collectively as a group of affiliated
entities, as applicable, the "Commitment Party").

WHEREAS, the Companies and an informal committee of holders of one or more Notes
(the "Noteholders") have reached agreement regarding the principal aspects of a
recapitalization of the Companies (the "Recapitalization"), as more fully
described in the term sheet attached hereto as Exhibit A (the "Term Sheet"),
which Recapitalization and Term Sheet are intended to form the basis of a plan
of arrangement (the "Plan") under the Canada Business Corporations Act and
related transactions involving the Companies and certain of their subsidiaries
and affiliates;

WHEREAS, the Term Sheet contemplates the issuance and delivery of certain
securities pursuant to the Concurrent Offering, as further described in the Term
Sheet;

WHEREAS, contemporaneously with the execution of this Agreement, certain
Noteholders (the "Consenting Noteholders") have entered into a Support Agreement
(as amended, restated, supplemented or otherwise modified from time to time, the
"Support Agreement") with the Companies and certain affiliates of the Companies
pursuant to which each of the Consenting Noteholders has agreed to support the
Plan and the Recapitalization, upon the terms and conditions set forth in its
respective Support Agreement;

WHEREAS, the Companies have entered into firm commitment agreements with certain
parties (such parties, together with the Commitment Party, the "Firm Commitment
Partie") pursuant to which the Firm Commitment Parties have agreed to commit to
purchase or to cause an affiliate to purchase First Lien Notes and Warrants in
the Concurrent Offering;

WHEREAS, in order to facilitate the Concurrent Offering, pursuant to this
Agreement, and subject to the terms, conditions and limitations set forth
herein, the Commitment Party has agreed to commit to purchase or to cause an
affiliate to purchase First Lien Notes and Warrants as described in the Term
Sheet in the Concurrent Offering for an aggregate purchase price of  $● (the
"Firm Commitment Amount").

NOW, THEREFORE, in consideration of the foregoing, and the representations,
warranties and covenants set forth herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Companies and the Commitment Party agree as follows:

 

--------------------------------------------------------------------------------

2

1. Certain Definitions.  

Unless otherwise defined herein capitalized terms used herein and not otherwise
defined shall have the meaning ascribed thereto in the Term Sheet. The following
defined terms have the following meaning:

            (a) "Firm Commitment Call Date" means the date on which the funding
of the Firm Commitment Amount shall be made into the Escrow Account, which shall
be no later than the day on which the Superior Court of Québec issues the final
order;             (b) "Business Day" means a day, other than a Saturday or a
Sunday, on which commercial banks are generally open for business in Montreal,
Quebec, Toronto, Ontario and New York, New York;             (c) "Concurrent
Offering Participation Deadline" means the date upon which all the Noteholders
must confirm their participation in the Concurrent Offering;             (d)
"Escrow Account" means that certain deposit account established by the Escrow
Agent pursuant to the Escrow Agreement;             (e) "Escrow Agent" means
U.S. Bank National Association, a national banking association or any other
escrow agent to by the parties ; and             (f) "Escrow Agreement" means
that certain escrow agreement to be entered into among the Companies, the
Commitment Party and the Escrow Agent substantially in the form attached as
Exhibit B.                         2. Firm Commitment.               (a) Subject
to Sections 5 and 7 only, the Commitment Party agrees to purchase First Lien
Notes and Warrants in the Concurrent Offering for an aggregate purchase price
equal to the Firm Commitment Amount, which obligation shall otherwise be
absolute, unconditional and irrevocable under any and all circumstances.        
      (b) The securities issued pursuant to the Concurrent Offering in
connection with the Firm Commitment Amount, will be issued and sold pursuant to
registration exemptions provided under the Securities Act of 1933, as amended
(the "Securities Act"), and the requirements of any other applicable state
securities laws and the respective rules and regulations thereunder.            
3. Funding Notice and Escrow Agreement.             (a) At least two (2)
Business Days before the final order is issued by the Court in respect of the
Recapitalization transaction but not before the Concurrent Offering
Participation Deadline, ACI shall provide a written notice to the Commitment
Party setting forth the Firm Commitment Call Date and instructions to wire the
Firm Commitment Amount to the Escrow Account on or before the Firm Commitment
Call Date.            


                

--------------------------------------------------------------------------------

3

 

(b) The Commitment Party shall execute and deliver the Escrow Agreement and wire
the Firm Commitment Amount (plus any wire transfer fees) to the Escrow Account
on or before the Firm Commitment Call Date.             4. Firm Commitment Fees.
             

As consideration for the Firm Commitment Amount, ACI shall pay to the Commitment
Party on the Closing Date, a commitment fee in the amount of $50 principal
amount of First Lien Notes and 53.895 Series A Warrants, 53.895 Series B
Warrants and 53.895 Series C Warrants for each $1,000 of the Firm Commitment
Amount, which First Lien Notes and Warrants shall be issued only upon the
completion of the Recapitalization; provided, however, that ACI shall have no
obligation to pay such fee if the Recapitalization is not completed or in the
event that Firm Commitment Amount is not paid and funded as and when required
hereby. In the event that the Recapitalization is not completed (for any
reason), no fee or other consideration shall be payable pursuant to this Section
4, in lieu of such First Lien Notes and Warrants, or otherwise.

            5. Conditions to the Obligations of the Commitment Party.          
 

In addition to the events set out in Section 14 of the Term Sheet, which shall
be deemed incorporated by reference herein and deemed a part hereof, the
obligation of the Commitment Party to fund the Firm Commitment Amount on the
Firm Commitment Call Date are subject to the following additional conditions:

            (a) Support Agreement .  Any Support Agreement to which the
Commitment Party (or its affiliates) is a party shall not have been terminated
in accordance with the terms thereof.             (b) Purchase Agreement .  The
Companies and/or their applicable subsidiaries and the Commitment Party shall
have entered into reasonable and customary purchase documents for the purchase
of First Lien Notes and Warrants by the Commitment Party in the Concurrent
Offering, in form and substance satisfactory to the reasonable discretion of the
Companies and the Commitment Party, with reasonable and customary
representations and warranties (including, without limitation, due
authorization, execution and delivery, no material adverse effect, valid
issuance of securities and investor status, and conditions (including, without
limitation as to satisfaction with the Steps Confirmation Notice).            
(c) Information .  All public information in connection with the Term Sheet
(including, without limitation, all reports and forms filed with the Securities
Exchange Commission pursuant to Sections 13(a), 14(a) or 15(a) of the Exchange
Act on or after January 1, 2007 but prior to the date of this Agreement), this
Agreement or information provided by the Companies to the Commitment Party
relating to the execution of the Term Sheet (other than projections) shall have
been, when furnished, true, complete and correct in all material respects and
shall not have contained any untrue statement of a material fact or omitted to
state a material fact necessary in order to make the statements contained
therein not materially misleading in light of the circumstances under which such
statements are made and all projections shall have been prepared in good faith
based on reasonable assumptions.

 

--------------------------------------------------------------------------------

4

 

6. Indemnification.             (a) Whether or not the Concurrent Offering is
consummated or this Agreement is terminated, the Companies, (in such capacity,
jointly and severally, the "Indemnifying Party") shall, subject to the terms and
conditions of this Section 6, indemnify and hold harmless the Commitment Party,
its affiliates and their officers, directors, employees, agents, advisors and
controlling persons (each an "Indemnified Person") from and against any and all
out-of-pocket losses, expenses, claims, damages and liabilities (including
reasonable attorneys' fees), incurred by any such Indemnified Person arising out
of, relating to, or in connection with any third party claim, challenge,
litigation, inquiry, investigation or proceeding with respect to this Agreement,
the Plan or the transactions contemplated hereby or thereby, to which the
Commitment Party (or its affiliates) are a party, including without limitation,
payment of any fees and expenses contemplated hereby, or any breach by any of
the Companies of this Agreement or the Support Agreement, regardless of whether
any of such Indemnified Person is a party thereto. The losses, claims, damages,
liabilities, fees and expenses described in this Section 6(a) as to which an
Indemnified Person is entitled to indemnification hereunder are referred to
herein as "Losses". Notwithstanding the above, in no event shall the
Indemnifying Party be liable for the fees and expenses of more than one United
States counsel and one Canadian counsel separate from its own counsel for all
Firm Commitment Parties and their respective affiliates and their respective
officers, directors, employees, agents, advisors and controlling persons in
connection with any single action or separate but similar or related actions in
the same jurisdiction arising out of the same general allegations or
circumstances (plus any additional counsel made necessary by conflicts of
interest of such one counsel).             (b) Within two (2) days of receipt in
writing of any asserted or threatened claim, complaint or commencement of action
or proceeding with respect to which an Indemnified Person may be entitled to
receive payment from the Indemnifying Party for any Losses (each, a "Claim"),
the Indemnified Person shall provide the Indemnifying Party with written notice
of such Claim and any supporting documentation or other information reasonably
available to the Indemnified Person; provided, however, that the failure or
delay to provide such notice or any other notice pursuant to this paragraph (b)
shall not relieve the Indemnifying Party from any liability pursuant to this
Section 6 except to the extent that the Indemnifying Party is materially
prejudiced by such failure or delay.  Such written notice shall include contact
information for the Indemnified Person representative responsible for all
communication to and from the Indemnified Person regarding the Claim.  The
Indemnified Person shall promptly forward to the Indemnifying Party any
additional written materials subsequently received by the Indemnified Person
regarding the Claim.            


      

 

--------------------------------------------------------------------------------

5

 

(c)  In the event the Indemnifying Party disputes that it has an indemnification
obligation for any asserted Claim tendered by an Indemnified Person pursuant to
Section 6(a) above, it shall promptly (but in any event within thirty (30) days
after receipt of written notice of such Claim from the Indemnified Person)
notify the Indemnified Person in writing.  Any such notice shall set forth in
reasonable detail the basis for such dispute.  Unless the Indemnified Person
otherwise agrees in writing, the Indemnifying Party shall be deemed to have
waived its right to dispute its obligation to indemnify for such Claim if it
shall fail to so notify the Indemnified Person within such thirty (30) day
period.  If it is determined that the Indemnifying Party did not have an
indemnification obligation with respect to any portion of an asserted Claim,
then the Indemnified Person shall promptly pay the Indemnifying Party any and
all amounts reasonably expended on behalf of the Indemnified Person in
connection with the Indemnifying Party's defense obligations undertaken pursuant
to this Section 6.             (d) The period during which a claim for
indemnification may be asserted hereunder by an Indemnified Person shall
terminate on the date (such date, the "Survival Date") that is 365 days
following the earlier of the Closing Date or the Termination Date. 
Notwithstanding the foregoing, if prior to the close of business on the Survival
Date, the Indemnifying Party shall have been properly notified of a claim for
indemnity hereunder and such claim shall not have been finally resolved or
disposed of as of the Survival Date, such claim shall continue to survive and
shall remain a basis for indemnity hereunder until such claim is finally
resolved or disposed of in accordance with the terms hereof.             (e) The
Indemnifying Party also agrees that no Indemnified Person shall have any
liability based on such Indemnified Person's exclusive or contributory
negligence or otherwise to the Indemnifying Party, any person asserting claims
on behalf of or in right of any of the Indemnifying Party, or any other person
in connection with or as a result of this Agreement, the Plan or the
transactions contemplated hereby or thereby, to which the Commitment Party (or
its affiliates) are a party, including without limitation, payment of any fees
and expenses contemplated hereby or any breach by any of the Companies of this
Agreement, except as to any Indemnified Person to the extent that any Losses
incurred by the Indemnifying Party or such other Person are determined pursuant
to a final, non-appealable order issued by a court of competent jurisdiction to
have resulted from (i) the gross negligence, willful misconduct or fraud on the
part of any Indemnified Person or (ii) the breach of this Agreement or any
Support Agreement by any Indemnified Person; provided, however, that in no event
shall an Indemnified Person or such other parties have any liability for any
indirect, consequential or punitive damages in connection with or as a result of
any of their activities related to the foregoing.             (f) The indemnity,
reimbursement and contribution obligations of the Indemnifying Party under this
Section 6 shall be in addition to any liability that the Indemnifying Party may
otherwise have to an Indemnified Person, except that the provisions of this
Section 6 shall be the sole and exclusive remedy of any Indemnified Person with
respect to Losses, and shall be binding upon and inure to the benefit of any
successors, assigns, heirs and personal representatives of the Indemnifying
Party and any Indemnified Person.            

 

--------------------------------------------------------------------------------

6

 

(g) Notwithstanding anything contained herein to the contrary, the Indemnifying
Party shall have no liability under this Section 6 for any Losses to the extent
that they are determined pursuant to a final, non-appealable order issued by a
court of competent jurisdiction to have resulted solely from (i) the gross
negligence, willful misconduct or fraud on the part of any Indemnified Person or
(ii) the breach of this Agreement or any Support Agreement by any Indemnified
Person.             (h) For greater certainty, the indemnity in this Section 6
is in addition to and not in substitution of any other rights of indemnity from
the Companies that the Commitment Party may have, including pursuant to the
Support Agreement.             7. Termination.               (a) Termination by
the Commitment Party.  This Agreement and the obligations of the Companies and
the Commitment Party set out in this Agreement shall terminate on the earlier of
(i) the date on which any Support Agreement to which the Commitment Party (or
its affiliates) is a party terminates in accordance with the terms thereof, or
(ii) June 30, 2009 (in either event, the "Termination Date") .               (b)
Effect of Termination.  In the event of termination of this Agreement pursuant
to this Section 7, this Agreement will forthwith become void and there will be
no liability on the part of any party or its respective partners, officers,
directors or stockholders, except for obligations under Section 6, all of which
will survive the Termination Date, as applicable, and except that each Party
shall be responsible and shall remain liable for any breach of this Agreement by
such Party occurring prior to the termination of this Agreement.             8.
Covenant of the Companies.            

Subject to the terms of the Support Agreement, the Companies agree to file the
Plan on a timely basis consistent with the Term Sheet and use their commercially
reasonable efforts to achieve approval of the Plan by the Court and
implementation of the Recapitalization in May 2009, including recommending to
Noteholders that they vote to approve the Plan and using best commercial efforts
to take all reasonable actions necessary to obtain any regulatory approvals
required for the Recapitalization.

            9. Representation by the Companies.            

The Companies hereby represent and warrant that the transactions contemplated by
this Agreement, the Support Agreement, and the Term Sheet are exempt from the
formal valuation and minority approval requirements based on the financial
hardship exemption pursuant to Sections 5.5(g) and 5.7(e) of Multilateral
Instrument 61-101 - Protection of Minority Security Holders in Special
Transactions of the Ontario and Quebec securities regulatory authorities (as
such instrument relates to the Companies and ABH).

           

 

--------------------------------------------------------------------------------

7

 

10. Notices.            

All notices and other communications in connection with this Agreement will be
in writing and will be deemed given (and will be deemed to have been duly given
upon receipt) if delivered personally, sent via electronic facsimile (with
confirmation), mailed by registered or certified mail (return receipt requested)
or delivered by an express courier (with confirmation) to the parties at the
following addresses (or at such other address for a party as will be specified
by like notice):

              (a) If to the Commitment Party, to the address set forth on the
signature page hereto:                   (b) If to the Companies, to:          
                          Abitibi-Consolidated Inc.
1155 Metcalfe Street
Suite 800
Montreal, QC H3B 5H2                         Attention: Chief Financial Officer
and Chief Legal Officer
Fax:  864-282-9219 and 514-394-3644                     with a required copy by
email or fax (which shall not be deemed notice) to:                      
Stikeman Elliott LLP
Attention: Marc Barbeau
Email: mbarbeau@stikeman.com
Fax: (514) 397-3409                        

Troutman Sanders LLP
Attention:  Cal Smith
Email: cal.smith@troutmansanders.com

Facsimile:  ( 404) 326-3352

                  11. Assignment; Third Party Beneficiaries.            

The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties and their respective successors and permitted assigns, provided
that no party may assign, delegate or otherwise transfer any of its rights,
interests or obligations under this Agreement without the prior written consent
of the other parties provided that the Commitment Party may, upon prior written
notice to the Companies, assign its rights, interests, and obligations hereunder
to any affiliate (as defined in Rule 12b-2 under the Exchange Act of 1934 (an
"Assignee Firm Commitment Party") without the prior consent of the other
parties, it being understood and hereby agreed that, in the event of such
assignment, the Commitment Party shall remain fully liable for all obligations
of the Assignee Firm Commitment Party hereunder in the event such Assignee Firm
Commitment Party defaults in meeting any such obligations.

           

 

 

--------------------------------------------------------------------------------

8

 

12. Prior Negotiations; Entire Agreement.            

This Agreement, the Support Agreement, and the Term Sheet, together with any
confidentiality agreement entered into or binding upon the parties or their
advisors, constitute the entire agreement of the parties and supersedes all
prior agreements, arrangements or understandings, whether written or oral,
between the parties with respect to the subject matter of this Agreement, and
the parties hereto acknowledge that any confidentiality agreements heretofore
executed among the parties will continue in full force and effect.

            13. Governing Law; Venue.               (a) Governing Law.  This
agreement shall be governed by and construed in accordance with the laws of the
Province of Ontario and the federal laws of Canada applicable therein.          
    (b) Venue.  Any disputes or claims arising out of or in connection with this
agreement and the transactions contemplated or documents required hereby shall
be submitted to the exclusive jurisdiction of the courts of Ontario, and
appropriate appellate courts therefrom. The parties hereby irrevocably waive, to
the fullest extent permitted by applicable law, any objection which they may now
or hereafter have to the laying of venue of any dispute arising out of or
relating to this Agreement or any of the transactions contemplated hereby
brought in such court or any defense of inconvenient forum for the maintenance
of such dispute. Each of the parties hereto agrees that a judgment in any such
dispute may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. This consent to jurisdiction is being given solely
for purposes of this Agreement and is not intended to, and shall not, confer
consent to jurisdiction with respect to any other dispute in which a party to
this agreement may become involved. Each of the parties hereto hereby consents
to process being served by any party to this agreement in any suit, action, or
proceeding of the nature specified in this Section 13 by the mailing of a copy
thereof in the manner specified by the provisions of Section 10.             14.
Counterparts.            

This Agreement may be executed in any number of counterparts, all of which will
be considered one and the same agreement and will become effective when
counterparts have been signed by each of the parties and delivered to the other
party (including via facsimile or other electronic transmission), it being
understood that each party need not sign the same counterpart.

 

--------------------------------------------------------------------------------

9

 

15. Waivers and Amendments.            

This Agreement may be amended, modified, superseded, cancelled, renewed or
extended, and the terms and conditions of this Agreement may be waived, only by
a written instrument signed by each of the parties hereto or, in the case of a
waiver, by the party waiving compliance. No delay on the part of any party in
exercising any right, power or privilege pursuant to this Agreement will operate
as a waiver thereof, nor will any waiver on the part of any party of any right,
power or privilege pursuant to this Agreement, nor will any single or partial
exercise of any right, power or privilege pursuant to this Agreement, preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege pursuant to this Agreement. The rights and remedies provided
pursuant to this Agreement are cumulative and are not exclusive of any rights or
remedies which any party otherwise may have at law or in equity.

            16. Headings.            

The headings in this Agreement are for reference purposes only and will not in
any way affect the meaning or interpretation of this Agreement.

            17. Currency.            

Unless otherwise specified in this Agreement, all references to currency,
monetary values and dollars set forth herein shall mean United States (U.S.)
dollars and all cash payments hereunder shall be made in United States dollars.

            18. Public Announcements.            

Without the prior written consent of the Companies or except as required by law,
the Commitment Party shall not issue any press releases or otherwise make any
public announcement with respect to this Agreement, the Plan, the Term Sheet and
the transactions contemplated hereby and thereby.  Any such press release or
public announcement shall be in form acceptable to the Companies, acting
reasonably. Prior to issuing any press release or otherwise making any public
announcement with respect to this Agreement, the Plan, the Term Sheet and the
transactions contemplated hereby and thereby, the Companies shall provide the
Commitment Party with a copy of such draft press release or public announcement
for the Commitment Party's review and shall not issue any press release or any
public announcement that mentions the Commitment Party by name, without the
Commitment Party's consent (with respect to the portion of the press release
that mentions the Commitment Party); provided, however, that the foregoing shall
be subject to the Companies', the Commitment Party's and any of their
affiliate's overriding obligation to make any disclosure under any applicable
securities law, and in such circumstances the Companies shall use its reasonable
best efforts, and shall cause any such affiliates, to give prior oral or written
notice to the Commitment Party and reasonable opportunity for the Commitment
Party to review or comment on the disclosure, and if any such prior notice is
not possible, to give such notice immediately following the making of any such
disclosure.

   

--------------------------------------------------------------------------------

10

 

19. No Advice.            

The Companies, on the one hand, and the Commitment Party, on the other,
acknowledge and agree that neither is advising the other as to any legal, tax,
investment, accounting or regulatory matters in any jurisdiction. Each shall
consult with its own advisors concerning such matters and shall be responsible
for making its own independent investigation and appraisal of the transactions
contemplated hereby or in the Term Sheet, and neither shall have responsibility
or liability to other with respect thereto. Any review by Companies, on the one
hand, and the Commitment Party, on the other, of transactions contemplated
hereby or in the Term Sheet or other matters relating to such transactions will
be performed solely for the benefit of the parties performing such review.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

 

11


 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

ABITIBIBOWATER INC.


By:                                                                             

            Name:
            Title:

 

 

By:                                                                             

            Name:
            Title:

 

 

ABITIBI-CONSOLIDATED INC.
 

By:                                                                             

            Name:
            Title:

 

 

By:                                                                             

            Name:
            Title:

 

ABITIBI-CONSOLIDATED COMPANY OF CANADA

 

By:                                                                             

            Name:
            Title:

 

 

By:                                                                             

            Name:
            Title:

 

 

[XYZ]
 

By:                                                                             

            Name:
            Title:

 

 

By:                                                                             

            Name:
            Title:

 

Address:     
                                                                       

                     
                                                                       
                     
                                                                       

 

  [Signature Page of Firm Commitment Agreement]


 

--------------------------------------------------------------------------------


EXHIBIT A

TERM SHEET

 

--------------------------------------------------------------------------------


  EXHIBIT B

ESCROW AGREEMENT